Citation Nr: 0212637	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  93-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1969 
to August 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 1995, and again in February 1999, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Heart disease is not shown by the current medical 
evidence of record.   


CONCLUSION OF LAW

Claimed heart disease was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate her 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  In 
addition, March 2002, the RO contacted the veteran and 
notified her of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what she 
could do to help with her claim.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and her accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

It is noted that on VA examination in April 2002, the 
examiner stated that he did not have all of the clinical 
records.  The Board does not believe that additional 
development is necessary in regard to this statement.  
Initially, the Board notes that the RO indicated that the 
claims file had been forwarded to the examiner for review.  
Thus it is reasonable to conclude that the records that were 
available to the examiner were those contained in the claims 
file.  In any event, the current finding of no heart disease 
is the determinative factor in this claim.  This finding was 
based on examination of the veteran and diagnostic testing.  
No reasonable possibility exists that any other assistance, 
including rescheduling the veteran for another examination 
with review of the claims file, would aid in substantiating 
the claim.  Thus, the RO met its duty to assist the 
appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  No 
further development is required in order to comply with VA's 
duty to assist.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110; 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  Service incurrence may be presumed 
for certain diseases, including heart disease, if the disease 
is manifested to a degree of 10 percent or more within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

The veteran seeks service connection for heart disease.  The 
service medical records show that in November 1990, an EKG 
showed sinus arrhythmia, and nonspecific ST-T changes.  In 
January 1991, the veteran underwent a cardiac consultation 
examination.  Her resting blood pressure was 112/80.  The 
assessment was, good exercise tolerance with good heart rate 
and blood pressure response; no EKG or symptoms suggestive of 
ischemia.  In May 1991, an EKG showed sinus bradycardia.  At 
separation in June 1991, the veteran gave a history of pain 
or pressure in the chest.  Clinical evaluation of the heart 
was normal, and the examiner found, abnormal EKG--same as in 
November 1990--normal stress test.  

The veteran was examined by VA in November 1991.  It was 
noted, by way of history, that the veteran had an EKG that 
she was told showed sinus bradycardia.  It was stated that 
she had undergone a stress test without any problems and that 
it was reported as normal.  She reported that she was 
instructed to follow a low cholesterol diet.  The veteran 
denied having any syncopal episodes, dizziness or chest pain.  
Examination showed that the veteran had regular sinus rhythm 
with no murmurs and no gallops.  The PMI was in the fifth 
intercostal space in the midclavicular line.  Blood pressure 
was 104/70.  The pertinent diagnosis was, sinus bradycardia, 
per patient history.  

The veteran was examined by VA in April 2002.  The examiner 
stated that he did not have all of the clinical records.  It 
was reported that the veteran stated that she was surprised 
to be at the examination, that she did not know of any 
serious medical problems, and that she had no heart disease.  
She reported that she had some chest wall pain periodically 
every three to four months, not on exercise.  The veteran 
stated it was not related to the heart at all.  She stated 
that she had shortness of breath when she had to run in 
service.  She denied hypertension.  The examiner reported 
that on a stress test earlier that morning, the veteran had 
no bradycardia.  On examination, blood pressure was 140/80, 
150/88 and 140/80.  The examiner noted that the veteran had 
just returned from a stress test.  Heart sounds were normal, 
with no bradycardia, murmurs, or rhythm disturbances.  An EKG 
showed normal sinus rhythm, nonspecific T wave abnormality, 
abnormal EKG.  The impression was, very mild, or borderline 
hypertension; not significant heart disease, and no 
limitation of activities; no bradycardia.  The stress test 
results showed the veteran had no episodes of chest pain, or 
shortness of breath.  There were no EKG changes.  The veteran 
had good functional capacity and there was a negative test 
for ischemia.  

Based on the foregoing, no current heart disease is present.  
No heart disease was found on examination in service, or 
since service.  While an EKG showed sinus bradycardia in May 
1991, this is not supported in any other medical findings in 
the record, and must be considered an isolated reading, not 
confirmed on additional testing and thus, not determinative 
of a chronic problem.  While The United States Court of 
Appeals for Veterans Claims (Court), in Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994), has clearly stated 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training or experience are competent to provide 
evidence on the issue, and the veteran does not posses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis pertaining to heart 
disease, she has stated on recent examination, that to her 
knowledge, she does not have any heart problems.  

It is noted that very mild or borderline hypertension was 
diagnosed in April 2002, several years after service.  The 
readings were 140/80, 150/88, and 140/80.  No elevated 
readings have been noted prior to this time, and this reading 
was taken after the veteran had undergone a stress test.  In 
any event, for VA purposes, hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  Hypertension is defined to mean that the diastolic 
blood pressure is predominantly 90 or greater. 38 C.F.R. § 
4.104, DC 7101 (2001).  Thus, the veteran does not have 
hypertension by VA standards.  

In order to establish service connection for a particular 
disability, the evidence must show that the disability is 
currently manifest.  Brammer v. Derwinski, 3Vet. App. 223, 
225 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  Here, there is no 
objective medical evidence which shows that the veteran has 
heart disease which could be related to service.  In the 
absence of proof of present disability there can be no valid 
claim. 


ORDER

Service connection for heart disease is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

